 Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 1 of 12




             Exhibit 4
Supplemental Declaration of John F.
Godfrey, Senior Principal Consultant,
        DNV GL USA, Inc.
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 2 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                     Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE;
 SARA JUMPING EAGLE, ET AL.,                    Case No. 1:16-cv-01534-JEB
                                                (and Consolidated Case Nos. 16-cv-1796 and
                         Plaintiff-Intervenors, 17-cv-267)
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
 and
 DAKOTA ACCESS, LLC,
        Defendant-Intervenor-Cross Claimant.


                              ______________________________

       SUPPLEMENTAL DECLARATION OF JOHN F. GODFREY FOR
 DAKOTA ACCESS, LLC’S OPPOSITION TO PERMANENT INJUNCTION MOTION
                    ______________________________

   1. My name is John F. Godfrey. I am a Senior Principal Consultant with the Integrity Solu-

tions group within the Pipeline Services Department of DNV GL USA, Inc. My business address

is 5777 Frantz Road, Dublin, Ohio 43017.

   2. I have previously submitted three declarations in this case. D.E. 509-4 (sealed), D.E. 520-

2 (public); D.E. 538-4 (sealed), D.E. 543-2 (public); D.E. 576-3 (sealed), D.E. 585-2 (public). As

my earlier declarations explained, I have over 33 years of experience with pipeline construction,

operation, maintenance, and safety issues. I also have experience in regulatory compliance and
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 3 of 12




standards development as a past Chairman of the American Petroleum Institute (API) Pipeline

Integrity Committee, a past Vice Chair of the Pipeline Research Council International Materials

Committee, and a previous member of the API Operations Technical Committee. I hold a B.S. in

General Engineering with an emphasis in Hydraulics and Strength of Materials from the University

of Illinois. My current curriculum vitae was included with my original declaration.

   3. I previously provided my conclusions about the safety and operation of the Dakota Access

Pipeline (“DAPL”), and I discussed the practical consequences of a potential suspension in DAPL

operations. Those conclusions remain the same today. In particular:

       a. There is an extremely low, near-zero, risk of a spill occurring along any segment of the

           pipeline, particularly the segment that passes under Lake Oahe.

       b. DAPL’s impressive design, leak detection instrumentation, and emergency controls

           meet or exceed federal pipeline safety regulations.

       c. DAPL’s Lake Oahe crossing is particularly safe. Integrity assessments of the crossing

           have identified no issues. Inspections demonstrate that the crossing’s design is meeting

           its safety goals and presents a particularly low risk of failure. Energy Transfer’s Integ-

           rity Management Plan (“IMP”) will continuously assess the condition of the crossing

           and adjust inspection frequency if necessary, subject to the Pipeline Safety and Haz-

           ardous Materials Administration’s (“PHMSA”) oversight.

       d. DAPL has likely been subject to more regulatory scrutiny and oversight than any other

           pipeline project in history, and regulators have still found no issues with its compliance

           or safe operations. Federal and State regulators have all been involved in the process.

           PHMSA alone has dedicated 625 field days to inspection in just the first four years,

           which averages an inspection activity nearly every other day.



                                                 2
Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 4 of 12




e. PHMSA data confirms there has been no leak from DAPL’s mainline, and no leak

   anywhere else on the system affecting people or the environment, despite the fact that

   DAPL transports more than 200 million barrels of oil over approximately 1,200 miles

   each year. Pipelines are the safest means of crude oil transportation, and in its nearly

   four years of service, DAPL’s safety record is as good as, or better than, any other

   pipeline in the United States.

f. My analysis of a multi-year PHMSA dataset for oil pipelines of all ages nationwide

   shows that, even without taking into account the design factors that make DAPL as safe

   as or safer than 100 percent of other crude oil pipelines, the risk of a large spill at Lake

   Oahe is only 5.02 in a million years—i.e., just once in 200,000 years.

g. Adverse weather conditions are unlikely to materially affect DAPL’s spill-recovery

   efforts, particularly because of the steps DAPL has taken to prepare for them, from its

   winterization procedures to its contracts with highly specialized regional oil spill re-

   sponse organizations.

h. PHMSA’s regulatory expertise and oversight helps ensure both the pipeline’s safety

   and the accuracy of DAPL’s worst-case discharge (“WCD”) calculations, which were

   used for purposes of assessing the potential consequences of a highly unlikely high-

   volume leak.

i. As intended by PHMSA regulations, DAPL’s WCD calculation is highly conservative

   and reflects the necessary assumptions to adequately prepare a response plan for any

   realistically conceivable release at Lake Oahe. In addition, Dakota Access has com-

   mitted a level of resources needed to respond to an incident multiple times larger than

   one that could occur at Lake Oahe.



                                          3
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 5 of 12




       j. A shutdown or idling of the pipeline would increase the risk of corrosion and other

            structural damage by impeding important protections and maintenance in place during

            DAPL operations.

    4. I previously provided an analysis of the safety record of Energy Transfer, including its

subsidiaries, and explained that this record compares favorably to the industry average. D.E. 538-

4 ¶¶ 7-12. I have updated my assessment based on currently available data. PHMSA maintains

and publishes accident data for regulated pipelines including DAPL.1 Specific to the issue of

DAPL’s safety record relative to industry, PHMSA publishes pipeline operator data on significant

pipeline accidents, which are incidents that involve any of the following: (i) a fatality or an injury

requiring in-patient hospitalization; (ii) $50,000 or more in total costs, measured in 1984 dollars;

(iii) highly volatile liquid releases of 5 barrels or more or other liquid releases of 50 barrels or

more; or (iv) liquid releases resulting in an unintentional fire or explosion. Based on the currently

published reports for hazardous liquid pipelines, as derived from PHMSA accident reports through

2019, Sunoco/Energy Transfer have a better accident record than the industry average four years

running.2




1
  Pipeline Safety Flagged Incidents, hl2010toPresent, PHMSA, https://bit.ly/3slfjEu (click
“PHMSA Pipeline Safety Flagged Incidents” under “Related Links”; then access “hl2010toPres-
ent.xlsx” or “hl2010toPresentFormFields.pdf” from downloaded folder) (data as of Feb. 9, 2021).
2
 Hazardous Liquid Pipeline Annual Report Mileage for 2020 has not been published as of April
14, 2021.

                                                  4
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 6 of 12




            Significant Onshore Crude Oil Accidents Per 1,000 Miles of Pipeline

                           Year             Industry           Sunoco/ET

                           2016               0.953               0.687

                           2017               0.848               0.312

                           2018               0.743               0.500

                           2019               0.738                 0



    5. In its January 26, 2021 opinion, the United States Court of Appeals for the D.C. Circuit

pointed to my June 2020 declaration (D.E. 538-4 ¶ 7) to assert that the opposite was true. It stated

that Energy Transfer’s safety record was worse than the industry average. Opinion at 20. In par-

ticular, the Court compared data from my declaration to data the Corps relied upon to state that

Energy Transfer experienced 1.42 “reportable incidents per 1,000 miles of pipeline” while the

industry as a whole experience an average of “0.953 onshore crude oil accidents per 1,000 miles

of pipeline in 2016 and 0.848 in 2017.” Id. (emphases added).

    6. The Court erred here by mixing apples and oranges. As I noted above, in paragraph 4,

significant crude oil accidents are more serious events than reportable incidents. The table above

shows that when the comparison is made using the correct data, Energy Transfer (including

Sunoco) has consistently experienced fewer significant crude oil accidents per 1,000 miles than

the industry average.

    7. PHMSA also publishes pipeline operator data on pipeline incidents greater than five gal-

lons impacting people or the environment.3 The currently published report for hazardous liquid


3
  Crude Oil/Refined Petroleum/Biofuel Accidents Impacting People or the Environment: Opera-
tors with 300 or more miles, PHMSA, https://www.phmsa.dot.gov/data-and-statistics/pipe-
line/national-pipeline-performance-measures (data as of Apr. 22, 2020).

                                                 5
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 7 of 12




pipelines longer than 300 miles is derived from PHMSA accident reports through 2018.

    8. The three-year average (2016-2018) from the data of barrels spilled per billion barrel-miles

is particularly notable. This period corresponds roughly with the time DAPL has been in operation,

and the use of barrel-miles standardizes the data between small and large operators, both by mile-

age and volume transported. The tabular data used to develop these averages was further reviewed

based on statistical process control methodology to draw additional conclusions.4 In this dataset,

DAPL and the Energy Transfer Crude Oil Pipeline (“ETCOP”) are combined under one operator

ID for reporting purposes. It is evident from this data that DAPL/ETCOP performance is better

than the industry average, with only one ETCOP incident having a reportable impact on the envi-

ronment and no incidents affecting people. This single incident occurred at a pump station during

pipeline commissioning when a sump tank that was being filled overflowed. Four barrels of crude

oil were released on company property and did not leave the facility. The pump station is located

within a sensitive resource, however no impact to the resource was reported. DAPL/ETCOP’s

superior performance would be even more clear if 2019 and 2020 data were included, because

there were no reportable incidents on either system in 2019 and only one incident in 2020 involving

4.6 barrels of crude oil that did not leave the facility, were promptly recovered, and had no impact

on people or the environment.5

    9. Provided below is a statistical process control chart derived from PHMSA data, which

shows reported spill-performance information for operators with 300 or more miles of pipeline for




4
 William Harper et al., Management of Oil/Gas Pipelines using Statistical Process Control, Joint
Statistical Meeting - Section on Physical and Engineering Sciences (2018).
5
  See Distribution, Transmission & Gathering, LNG, and Liquid Accident and Incident Data,
PHMSA, https://bit.ly/3wZwRcT (click “Hazardous Liquid Accident Data – January 2010 to Pre-
sent (ZIP)” under “Related Links”) (data as of Apr. 1, 2021).

                                                 6
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 8 of 12




the most recent three-year period. This excludes the maximum value reported to prevent an ex-

treme outlier from skewing the results. The left-hand Y-axis represents the number of barrels

spilled per billion barrel-miles averaged over the most recent three-year reporting period. Each

data point along the X-axis represents an individual company’s performance. The data point that

represents DAPL/ETCO performance (number 46) is marked with an arrow. This chart provides

three metrics on the right side: LCL (lower control limit), X-bar regular average of data used, and

UCL (upper control limit). If an observation falls between the LCL and UCL, it is not an outlier.

If it falls between the X-bar and LCL, it is better than average.




   10. From this data, the following conclusions can be drawn:

          DAPL/ETCO’s spill performance is significantly better than the industry average
           scaled by barrel miles.

          DAPL/ETCO’s spill performance is below (better than) the statistical Upper Control
           Limit, even after excluding extreme outliers.

                                                  7
       Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 9 of 12




          There is statistically significant evidence that DAPL/ETCO’s spill performance is
           better than similar operator performance within industry.

Moreover, a review of the underlying accident data allows for an analysis of DAPL’s performance

separated from its combined performance with ETCOP. PHMSA data does not identify any leak

from the DAPL system that has affected people or the environment since the commencement of

operations in 2017, despite the fact that DAPL transports more than 200 million barrels of oil over

approximately 1,200 miles of pipeline each year. Because the PHMSA data does not identify any

leak from the DAPL system that has affected people or the environment since it commenced op-

erations, the data shows that DAPL’s safety record is as good as or better than 100 percent of

tracked U.S. pipelines.

   11. I also previously discussed DAPL’s modern, state-of-the-art CPM leak detection system,

which uses computer algorithms to calculate changes in mass flow based on measured volumetric

flow rates, product characteristics, pressures, and temperatures along the pipeline. A CPM system

works by using data collected along the pipeline to compare the mass flowing into the system to

the mass leaving it. Any discrepancy is identified as a potential leak. DAPL far exceeds the

industry standard in the number of sensory instruments installed along the pipeline by, for instance,

including pressure transmitters at each valve site that provide extensive data to the CPM system.

This allows the system to detect leaks much smaller than the postulated rupture used in the WCD

calculation. In fact, DAPL’s CPM system can detect a leak as small as 0.75% within 45 minutes.

   12. Since 2010, there has not been an undetected spill of 5,000 barrels or more on a section of

pipeline manufactured and installed after 1968 where a CPM system was available to detect it,

according to PHMSA data and information published by the National Transportation Safety Board

(“NTSB”). PHMSA has published data pertaining to reported crude-oil spills dating from 2010 to



                                                 8
          Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 10 of 12




the present day. According to this data and NTSB findings, undetected large oil spills on modern

pipelines monitored by leak-detection systems are virtually unheard of. There have been 562 re-

ported crude-oil spills from an on-shore pipeline or valve site since 2010. Of those 562 spills, only

ten involved a spill of at least 5,000 barrels.6 Six of these ten incidents involved a pipeline with a

functional CPM system in place. Of these six, four spills were reported as detected by CPM,

SCADA, or both. Thus, only two of ten crude-oil spills of at least 5,000 barrels were reported as

undetected by both CPM and SCADA, and both of these spills involved pipelines manufactured

and installed in the late 1960s.

      13. Moreover, the detection data reported to PHMSA for one of the two, the Marshall, Michi-

gan spill, was inaccurate. According to the accident report prepared for this incident by the NTSB,

“Enbridge’s leak detection and [SCADA] systems generated alarms consistent with a ruptured

pipeline.”7 But because the rupture coincided with a scheduled pipeline shutdown, “the control

center staff attributed the alarms to the shutdown and interpreted them as indications of an incom-

pletely filled pipeline.”8 The other spill, which occurred in Romeoville, Illinois, in 2010 and in-

volved 7,538 barrels, occurred on a pipeline built in 1968. This spill was the result of a leak of




6
   PHMSA Portal Access Page, PHMSA, https://www.phmsa.dot.gov/data-and-statistics/pipe-
line/pipeline-incident-flagged-files (download the hl2010toPresent.xlsx file and select the follow-
ing filters: COMMODITY_RELEASED_TYPE = “CRUDE OIL”; SYSTEM_PART_IN-
VOLVED = “ONSHORE PIPELINE, INCLUDING VALVE SITE”; and UNINTEN-
TIONAL_RELEASE_BBLS = greater than or equal to 5,000) (last accessed Apr. 1, 2021).
7
  Nat’l Transp. Safety Bd., Enbridge Incorporated Hazardous Liquid Pipeline Rupture and Re-
lease, Marshall, Michigan, July 25, 2010: Accident Report NTSB/PAR-12/01, at xiii (July 10,
2012), https://bit.ly/3mVF4ug.
8
    Id. at xii-xiii.


                                                  9
        Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 11 of 12




unknown flow rate and duration, preventing any meaningful performance evaluation of that pipe-

line’s leak-detection system.9

     14. Other large leaks noted in the PHMSA data do not call DAPL’s leak-detection systems into

question. For example, the PHMSA incident-reporting data show that when a Sunoco pipeline in

Sweetwater, Texas, leaked 8,600 barrels in 2016 (before being under Energy Transfer’s control),

it did not have a functioning CPM system in place. Moreover, the leak was detected by the pipe-

line’s SCADA system.

     15. Further, other data from PHMSA show that it is extraordinarily unlikely that a spill mate-

rially larger than the WCD analyzed by the Corps in this case would occur at the Lake Oahe cross-

ing. Between 2010 and 2020, only two crude-oil spills in the United States were materially greater

than the WCD, amounting to 0.2 such spills per year.10 From 2010 through 2019, the latest year

for which PHMSA has compiled and published data, the average number of crude oil pipeline

miles per year in the United States was 68,900 miles.11 Based on this and the spill rate noted

above, there would be 0.00000290 high-volume spills per mile of pipeline per year, or 2.90 high-

volume spills per million miles of pipeline per year. For a section of pipeline measuring 1.73

miles, like the Lake Oahe segment, that amounts to just 5.02 high-volume spills every million

years. Put otherwise, PHMSA data suggests that any given 1.73-mile stretch of pipeline would

experience a spill materially larger than the WCD used in this case only once every 199,203 years.

Other factors could increase or decrease the likelihood of a spill for a particular stretch of pipeline,


9
 Nat’l Transp. Safety Bd., Pipeline Accident Brief, Accident No. DCA-10-FP-009 (Sept. 9, 2010),
https://bit.ly/3wTg4bw.
10
   See id. I did not include a spill that was slightly higher than the WCD because they are compa-
rable.
11
    Annual Report Mileage for Hazardous Liquid or Carbon Dioxide Systems, PHMSA,
https://bit.ly/3wVg8aI (last updated Apr. 1, 2021).

                                                  10
Case 1:16-cv-01534-JEB Document 593-4 Filed 04/19/21 Page 12 of 12
